 



Exhibit 10.1
Approved June 6, 2007
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

•   Annual Retainers: $40,000, plus

  •   Audit Committee:

  •   Chair: $20,000

  •   Member: $12,500

  •   Other Committee:

  •   Chair: $12,500

  •   Member: $7,500

Note: These retainers would be payable on a quarterly basis with the first
payment of the term being made on or about the June 30 following the date of the
annual meeting of stockholders and following the re-election of the director to
the board and the designation of committee responsibilities. Amounts would be
pro-rated for partial year service.

•   Meeting Attendance: There will be no per meeting fees.

•   Restricted Stock Awards:

  •   Initial Election: Number of shares equal to $120,000 (increasing by 5% per
year beginning in 2008) divided by the average trading price for the 10 trading
days preceding the date of the initial election

  •   Annual Award: Number of shares equal to $82,500 (increasing by 5% per year
beginning in 2008) divided by the average trading price for the 10 trading days
preceding the date of the annual meeting       Note: These awards will be made
under the 2006 Equity Incentive Plan on the date of the annual meeting of
stockholders and will vest one year following the date of grant. If the director
resigns or is removed prior to the vesting, or if director fails to attend 75%
or more of the Board and applicable committee meetings during that 12-month
period, shares would be forfeited, unless resignation or failure to attend is
caused by director’s disability. For GTCR-affiliated directors, cash amount will
be paid directly to GTCR in lieu of issuing shares (subject to the same rules on
service, attendance, and forfeiture/refunding described above).

